NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                   Argued October 1, 2021
                                    Decided May 9, 2022

                                            Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

                            DIANE P. WOOD, Circuit Judge



 No. 21-1155
                                                          Appeal from the United
 NATIONAL ELEVATOR INDUSTRY                               States District Court for the
 PENSION FUND, et al.,                                    Northern District of Illinois,
       Plaintiffs-Appellants,                             Eastern Division.

               v.
                                                          No. 19-cv-01323
 CONAGRA BRANDS, INC., et al.,                            Martha M. Pacold, Judge.
      Defendants-Appellees.


                                             Order

    Conagra Brands acquired Pinnacle Foods in 2018 for about $11 billion in stock and
cash. When Pinnacle’s sales later fell, and the stock price of the combined firms also fell,
several pension funds filed this suit as a class action under the Securities Act of 1933
and Securities Exchange Act of 1934. Claims under the Exchange Act depend on §10(b)
of that statute, 15 U.S.C. §78j(b), and the SEC’s Rule 10b–5, 17 C.F.R. §240.10b–5, and so
are subject to the Private Securities Litigation Reform Act of 1995 (PSLRA or 1995 Act),
15 U.S.C. §78u–4. See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308 (2007).
No. 21-1155                                                                            Page 2


    The district court dismissed all of the class’s claims on the pleadings. West Palm
Beach Firefighters’ Pension Fund v. Conagra Brands, Inc., 495 F. Supp. 3d 622 (N.D. Ill.
2020). (The change of caption since that decision reflects the designation of National Ele-
vator Industry Pension Fund as the lead plaintiff.) The court concluded that the claims
under the Exchange Act failed for multiple reasons, including the court’s characteriza-
tion of many contested statements as puffery and others as projections within the 1995
Act’s safe harbor.

    The judge added that the complaint did not meet the PSLRA’s requirement that in-
tent to defraud be shown to be at least as likely as honest error. As the judge observed,
the individual defendants were buying Pinnacle (and Conagra) stock at the same time
as they were making the contested statements, which implies that they expected the
merged firms to flourish. That is inconsistent with an intent to deceive. (That the pur-
chases were small in relation to the $11 billion transaction does not matter; the com-
plaint’s allegations do not plausibly imply that the defendants were willing to accept
losses on their personal investments to set up a smokescreen for fraud.)

    Finally, the judge observed that all of the concrete statements made in connection
with the merger were true. For example, while the defendants stated that they expected
Pinnacle to continue rapid growth and “serve as a catalyst to accelerate value creation
for shareholders” (at once a projection and puffery), they disclosed that Pinnacle’s net
sales in 2017 of $3.144 billion were only $17 million higher than its net sales in 2016, a
growth rate close to one-half of one percent.

   Plaintiffs’ reply brief in this court contends (Reply Br. 10, 22–23) that statements
about two of Pinnacle’s brands (as opposed to its overall revenues) were factually false.
But this argument was not made in its opening brief; it has been forfeited.

    Plaintiffs have abandoned on appeal all claims under the Securities Act of 1933, leav-
ing only the claims subject to the PSLRA. Although they contest almost every aspect of
the district court’s decision, we conclude that they have not put a dent in it. The decline
in Pinnacle’s 2018 sales, compared with its 2017 sales, was a business problem, not a se-
curities problem. Cf. City of Taylor Police and Fire Retirement System v. Zebra Technologies
Corp., 8 F.4th 592 (7th Cir. 2021). Substantially for the reasons given by the district court,
the judgment is

                                                                                   AFFIRMED.